Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This in response to papers filed on December 22, 2020.  Claims 1-7 and 18-19 have been amended.  No claim has been cancelled or newly added since the last office action mailed on 08/26/2020.  Claims 8-20 have been withdrawn for the reason of record. Accordingly, claims 1-7 are under consideration on the merit.

Withdrawn Drawing objection
The objection to drawings of Fig. 9-15, 19-21, 16A, and 17A are hereby withdrawn in view of amendments dated 12/22/20.

Withdrawn Claim Objections 
The objections of claim 1 because of the informalities are hereby withdrawn in view of amendments dated 12/22/20.

Withdrawn Claim Rejections - under AIA  35 U.S.C. 112(b) 

The rejections of claims 1-7 under 35 U.S.C. 112(b) are hereby withdrawn in view of amendments dated 12/22/20.

Applicant’s amendments dated 12/22/20 necessitate the new grounds of rejection set forth below.

Claim Objections 
Claims 1-7 objected because of the following informalities:
Claims 2-7 depend directly on claim 1, the independent claim. It is believed that “A composition” in claims 2-7 refers to the composition of claim 1 with further limitations.  Therefore, “A composition” in claims 2-7 should be changed to -- The composition -- for claims 2-7.  
Appropriate correction is required.

Claim Rejections - under AIA  35 U.S.C. 112(b) 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 1 recites “a complex comprising (1) … and (3) a hydrated metal having a +3 ionic state with spatial attributes at a molecular level at or near that occupied by Fe(III).”  As written, claim 1 has at least the following ambiguities:
1. The term “a complex” is a chemical entity, which should be well define. However, the transitional phrase “comprising” renders the claim indefinite because it is unclear what the unrecited component(s) is; what the bonding pattern among each component (covalent or ionic).   
biology on a molecular level including the structure, function, and makeup of biologically important molecules such as DNA, RNA, and proteins. In this case, it is unclear what attributes required in order for the +3 hydrated metal to meet the spatial attributes at a molecular level.  Thus, one of ordinary of skilled in the art would not be reasonably apprised of the scope of the invention.  
Additionally, claim 2 has been amended to recite “the hydrated metal is not coordinated with the porphyrine core, or wherein the porphyrine core is without metal or halide substitution”.  Based on the disclosure, particularly FIG. 5B, the complex in claim 1 requires a +3 hydrated metal (i.e. component (3) in claim 1), which is at porphyrine core.  The inconsistency of the claim language in claim 2 and FIG. 5B renders claim 2 indefinite.  
Claim 4 recites the limitation “wherein the treatment comprises … in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As written, the claimed subject matter is a composition (product), not a method of treating a disease or condition.  The preamble “a treatment or diagnosis: is an indented use. 
The following is suggestions to obviate the rejection:
1. Claim 1 is amended to replace “a complex comprising” with -- a complex of the three components combination --. 
2. Claim 4 is amended to replace “wherein the treatment” with -- wherein the composition --. 
Appropriate correction is required. 

Claim Rejections - under AIA  35 U.S.C. 112(d) 

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As written, the independent claim 1 requires the hydrated metal having a +3 ionic state at or near that occupied by Fe(III).  Thus, claim 1 is broader than claim 1.
Additionally, it is believed that it is the innate property to form a metal coordination when a porphyrin core and iron are brought together.  Porphyrins are the conjugate acids of ligands that bind metals to form complexes. The metal ion usually has a charge of 2+ or 3+. There is no evidence showing that the hydrated metal, e.g. F3+, is not coordinated with the porphyrine core because FIG 5B shows otherwise.  Applicant is encouraged to specifically point out where in the specification as file support the limitation.  Otherwise, 112(a) might be warranted.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 2 is not addressed separately because the prior art meet the requirement of claim 1 would satisfy the limitation of claim 2.

Claim Rejections - under AIA  35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Berenbaum, et al; (“Berenbaum”; British Journal of Cancer; volume 54, pages 717–725(1986), published: 01 November 1986) and  Hou et al (“Hou”, non-patent literature, Gaodeng Xuexiao Huaxue Xuebao (2011), vol. 32(10), pp. 2353-2359, published 2011).
The claims embrace a treatment or diagnosis composition comprising:
(a) a complex of combination of (1) free base tetrakis aromatic (Ar) substituted porphyrine core, wherein each of the four Ar substituents are at meso positions, are the same, and are selected from an Ar group consisting of any of ortho-, meta-, or para-hydroxyphenyl and alkyl pyridyl, (2) dihydroxynaphthalene or hydroxynaphthalene, (3) hydrated metal having a +3 ionic state with spatial attributes at molecular level at or near that occupied by Fe(III). 
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Claim Interpretation:
a complex of combination of (1), (2), and (3).
(1) is a free base tetrakis Ar substituted porphyrine core, which is interpreted as any porphyrin including porphycene, isoporphycene, etc.  
The chemical structures of  porphyrine and a phenyl (an aromatic) substituted are shown below for clarity.

    PNG
    media_image1.png
    109
    111
    media_image1.png
    Greyscale
  , porphyrinehydroxy; 
    PNG
    media_image2.png
    129
    134
    media_image2.png
    Greyscale
, tetraphenylporphyrine 
(3) is  a hydrated metal having a +3 ionic state, which is interpreted as any metal with a +3 ionic state e.g. Fe(III), gold (III). 
Berenbaum is directed to meso-Tetra(hydroxyphenyl)porphyrins, a new class of potent tumour photosensitizers with favourable selectivity (title and Figure 1 on page 719, read on the limitation of component 1.(a)(1) in the instant claims 1 and 5-6).  Berenbaum states that the high tumour sensitising potency and favourable tissue selectivity of m-THPP, p-THPP and K-p-THPP make them promising candidates for clinical tumour phototherapy (abstract).  Berenbaum teaches that the absorption spectra in foetal calf serum of the agents used are shown in Figure 2. The wavebands selected for use were 625nm for Photofrin II and HpD, 656nm for p-THPP and its potassium salt and 648 nm for m-THPP and o-THPP (the last full para of right-hand column on page 720, read on the limitation of presence of light in the instant claim 3).  Berenbaum also teaches that the comparative abilities of these agents to generate singlet oxygen in vivo may be important (the first full para of right-hand column on page 724, read on the limitation of resultant effect in the instant claim and the singlet oxygen in the instant claims 2, 4, and 6).  
While teaching tetra-hydroxyphenylporphyrines and their use as photosensitizers, Berenbaum does not expressly teach dihydroxynaphthalene or hydroxynaphthalene as claimed.  These deficiencies is cured by Hou. 
Hou is directed to Catalysis of water-soluble porphyrins for oxidation of 1,5-dihydroxy-naphthalene (title).  Hou teaches that water-soluble free base porphyrins (H2TPPS, H2TCPP and H2TMPyP) and their metal complexes (FeTPPS, ZnTPPS, CoTPPS) are efficiently synthesized photosensitizers, these porphyrins were used to catalyze the oxidation of 1,5-dihydroxynaphthalene under visible light irradiation (read on the limitation of component (2) in the instant claim 1, the same purpose as claimed).  As shown in scheme 2 (p. 2355), the oxidation produce in the presence of porphyrin and light is 5-hydroxy-1,,4-naphthoquinone (i.e. Juglone).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose a dihydroxynaphthalene as taught by Hou as the particular ingredients to be incorporated into the composition of Berenbaum because Hou demonstrate that high catalytic activity can be obtained for Fe porphyrin.  Thus, in view of the teachings Berenbaum, and Hou, there would have been a reasonable expectation that a composition comprising an alkyl pyridyl porphyrin, dihydroxynaphthalene, and metal (e.g. Fe(III)) could be successfully prepared and used in a photodynamic therapy. 

Response to Arguments
Applicant’s arguments filed 12/2/2020 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive because the combination of cited prior art render the invention obvious.

Relevant Art
Leanne B. Josefsen and Ross W. Boyle; (Met Based Drugs; published online 2008 Sep 11) is provided, but not cited, to show the state of art at the time when the invention was filed. 
Title: Photodynamic Therapy and the Development of Metal-Based Photosensitisers.

CONCLUSION
No claim is allowed.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617